Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-13, 16 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a hand truck, comprising: a cart base including a base unit that extends in a longitudinal direction and that has an article-carrying surface adapted to carry an article thereon and a wheel-mounting surface opposite to said article-carrying surface, and a plurality of wheels that are mounted to said wheel-mounting surface; two pivot-connectors mounted respectively at two ends of said base unit that are opposite to each other in the longitudinal direction, each of said pivot- connectors including a fixing unit mounted fixedly to said base unit and a movable unit pivotable relative to said fixing unit; and two handle modules, each of said handle modules including two side rods that are mounted to said movable unit of a respective one of said pivot- connectors, and a main frame that interconnects said side rods at extremity ends of said side rods away from said movable unit of the respective one of said pivot- connectors, said handle modules being pivotable relative to said base unit such that said hand truck is switchable among a first state, a second state and a platform state; wherein when said hand truck is in the first state, said base unit is horizontally positioned, said wheel-mounting surface faces the ground, and one of said handle modules is pivoted relative to said base unit to an upright position where said one of said handle modules is kept upright and is accessible for moving said hand truck; wherein when said hand truck is in the second state, said base unit is kept upright, one of said handle modules is pivoted to a spread position where said one of said handle modules extends away from a corresponding one of said pivot-connectors in the longitudinal direction, and the other one of said handle modules is horizontally positioned and cooperates with said article-carrying surface of said base unit to carry the article , and wherein when said hand truck is in the platform state, said base unit is horizontally positioned, said handle modules are pivoted toward said wheel- mounting surface to a downward extending position where said handle modules are substantially perpendicular to the longitudinal direction so that said base unit is away from the ground, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein said main frame of each of said handle modules includes two side segments telescopically and respectively connected to said side rods, and a handle segment connected between said side segments as required by Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618